FILED
                            NOT FOR PUBLICATION
                                                                             JUN 09 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SANDRA WINEFRED FOLCHI                           No. 13-70800
GODOY,
                                                 Agency No. A035-231-920
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 7, 2016**
                               Pasadena, California

Before: GOULD, MELLOY***, and HURWITZ, Circuit Judges.

      Sandra Winefred Folchi Godoy petitions for review of the Board of

Immigration Appeals’ (BIA’s) summary affirmance without opinion of an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
Immigration Judge’s decision denying asylum, withholding of removal, and

Convention Against Torture relief. Godoy did not raise before the BIA any of the

issues she raises here. “[F]ailure to raise an issue in an appeal to the BIA

constitutes a failure to exhaust remedies with respect to that question and deprives

this court of jurisdiction to hear the matter.” Zara v. Ashcroft, 383 F.3d 927, 930

(9th Cir. 2004) (quoting Vargas v. U.S. Dep’t of Immigration & Naturalization,

831 F.2d 906, 907–08 (9th Cir. 1987)).

      DISMISSED for lack of jurisdiction.




                                           2